



EXHIBIT 10.1


THIRD LEASE MODIFICATION AGREEMENT


AGREEMENT (“Agreement”) made as of this 19th day of July, 2016 between ESRT
EMPIRE STATE BUILDING, L.L.C., a Delaware limited liability company with an
office c/o Empire State Realty Trust, Inc., One Grand Central Place, 60 East
42nd Street, New York, New York 10165 (hereinafter called “Landlord”), and
SHUTTERSTOCK, INC., a Delaware corporation with an office at 350 Fifth Avenue,
21st Floor, New York, New York 10118 (hereinafter called “Tenant”).


WITNESSETH:


WHEREAS, Landlord is successor-in-interest to Empire State Building Company
L.L.C., the original landlord, and Tenant is the tenant, under that certain
lease (the “Original Lease”), dated as of March 21, 2013, covering certain space
(the “Original Demised Premises”) consisting of a portion of the 20th floor and
the entire rentable area of the 21st floor of the building (“Building”) known as
the Empire State Building, 350 Fifth Avenue, New York, New York (which Original
Lease, as modified by a certain letter agreement, dated July 23, 2013, by a
certain letter agreement, dated August 7, 2013, by a certain First Lease
Modification Agreement, dated as of August 31, 2015 (the “First Modification”),
and by a certain Second Lease Modification and Extension Agreement, dated as of
January 21, 2016 (the “Second Modification”), is hereinafter called the
“Existing Lease”); and


WHEREAS, pursuant to the First Modification, certain space on the 20th floor of
the Building, which was designated under Article 54 of the Lease as the
“Twentieth Floor Must Take Premises” (and is hereinafter referred to as the
“First Additional Premises”), was added to the premises demised under the Lease;
and


WHEREAS, pursuant to the Second Modification, the entire rentable area of the
thirty-sixth (36th) floor of the Building (the “Second Additional Premises”) was
added to the premises demised under the Lease, so that, as of the date hereof,
the premises demised under the Lease consists of the Original Demised Premises,
the First Additional Premises, and the Second Additional Premises (collectively,
the “Demised Premises”); and


WHEREAS, Landlord and Tenant wish to further modify the Lease in accordance with
the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:


1.    Capitalized Terms, Etc.    Capitalized terms not defined herein shall have
the meanings ascribed to such terms under the Lease. The Existing Lease, as
modified by this Agreement, is hereinafter called the “Lease”.


2.     Elevator Work.    


A.    (i)    Landlord shall, at Tenant’s sole cost and expense, perform all work
(the “D Bank Elevator Work”) necessary to modify elevator cabs 1, 2, 6 and 7 in
the D elevator bank of the Building (the “Modified D Bank Cabs”), so that the
Modified D Bank Cabs shall operate to provide service between the 21st floor of
the Building and the 36th floor of the Building; it being understood and agreed,
however, that the Modified D Bank Cabs shall also continue to provide normal
elevator service to all floors in the D elevator bank of the Building (i.e., to
the 24th floor through the 41st floor). Landlord shall perform the D Bank
Elevator Work as promptly as is reasonably practicable following the execution
and delivery of this Agreement, and shall use commercially reasonable efforts to
commence such work no later than July, 2016 and to substantially complete it by
no later than December, 2016 (subject to delays caused by any act or omission
(where there is a duty to act) of Tenant, its agents, contractors or employees
or any of the causes set forth in Article 21A of the Lease); it being understood
and agreed, however, that the completion of the D Bank Elevator Work shall not
be a condition precedent to the occurrence of any of the Part A SAP Commencement
Date, the Part B SAP Commencement Date, the Part A SAP Rent Commencement Date,
or the Part B Rent SAP Commencement Date, and any delay in the completion of the
Elevator Work shall not give rise to any rent credit or





--------------------------------------------------------------------------------





deduction right on the part of Tenant. Landlord shall perform the D Bank
Elevator Work in a good and workmanlike manner, and in compliance with all
applicable laws, rules, codes and regulations. Landlord shall provide Tenant
with a schedule for the performance of the D Bank Elevator Work, including
dates, within ten (10) days after the execution and delivery of this Agreement.


(ii)    Tenant shall provide Landlord and its contractors with such access to
the Demised Premises as Landlord may deem reasonably necessary for the
performance of the D Bank Elevator Work, which shall include, without
limitation, access to the work space on the 21st floor which is shown on Exhibit
A attached hereto and made a part hereof, and to the route from the freight
elevators on such floor to such work space, also as shown on said Exhibit A
(such work space and such route to the work space being hereinafter referred to
as the “Work Area”). Tenant shall remove all storage racks and other personal
property from the Work Area, promptly after the execution and delivery of this
Agreement (it being understood and agreed that Landlord shall have no obligation
to commence the D Bank Elevator Work unless and until Tenant removes such
property from the Work Area). Landlord may also use the Work Area for the
storage of materials and equipment associated with the performance of the D Bank
Elevator Work, at all times while such work is being performed. Notwithstanding
the foregoing, Landlord shall use reasonable efforts to minimize any
interference with Tenant’s business operations in the Demised Premises as a
result of the performance of the D Bank Elevator Work. The parties acknowledge
and agree that, unless Tenant otherwise requests, the D Bank Elevator Work shall
be performed on an after-hours basis (i.e., outside of Business Hours).


(iii)    Promptly after the execution and delivery of this Agreement, Landlord
shall provide Tenant with a color chart, and within five (5) Business Days after
Tenant’s receipt of such color chart, Tenant shall select the color of the doors
to the Modified D Bank Cabs and the sill heights.


(iv)    Landlord agrees that, during the performance of the D Bank Elevator
Work, upon Tenant’s request, Landlord shall provide Tenant and its contractors
and consultants, as Tenant’s requests, with progress reports regarding the D
Bank Elevator Work, and shall advise Tenant of any anticipated or actual delays
with respect to such work.


(v)    Tenant shall reimburse Landlord for any and all actual out-of-pocket
costs and expenses incurred by Landlord in connection with the D Bank Elevator
Work, including, without limitation, all architectural and engineering fees and
permitting costs (collectively, the “D Bank Elevator Work Costs”). Tenant shall
reimburse Landlord for the D Bank Elevator Work Costs, which Landlord reasonably
and in good faith estimates to be $475,371.00 (based on the proposals and other
backup documentation attached hereto and made a part hereof as Exhibit B), as
additional rent under the Lease, as follows: (a) Tenant shall pay Landlord an
amount equal to fifty percent (50%) of Landlord’s reasonable good faith estimate
of the D Bank Elevator Work Costs, in the amount of $237,685.50, simultaneously
with the execution and delivery of this Agreement by Tenant; and (ii) Tenant
shall pay Landlord the difference between such initial payment and the actual D
Bank Elevator Work Costs, within ten (10) days after the presentation to Tenant
of a reasonably detailed invoice showing the total D Bank Elevator Work Costs.
Tenant’s obligation to reimburse Landlord for the D Bank Elevator Work shall
survive the expiration or sooner termination of the term of the Lease.


(vi)    It is acknowledged and agreed that Tenant shall be solely responsible
for any and all work necessary to restore the elevator lobby on the 21st floor
upon completion of the D Bank Elevator Work, including, without limitation, any
necessary patching and painting or other restoration of finishes. Promptly upon
completion of the D Bank Elevator Work, Landlord shall remove all construction
materials and equipment associated with the performance of such work from the
Work Area.


B.    Tenant shall have the non-exclusive right to utilize the Modified D Bank
Cabs for transportation between the 21st and 36th floors of the Building, in the
course of Tenant’s ordinary business operations therein. All such use of the
Modified D Bank Cabs shall be in compliance with the provisions of the Lease and
with the Rules and Regulations of the Building, as same may be modified from
time to time.


C.    It is understood and agreed that such right of Tenant to use the Modified
D Bank Cabs shall be personal to the named tenant under the Lease (i.e.,
Shutterstock, Inc.), and to any Affiliate of, or Successor Entity





--------------------------------------------------------------------------------





to, such named tenant, so that if such named tenant, Affiliate or Successor
Entity is no longer the tenant under the Lease and/or is no longer in occupancy
of the entire Demised Premises, then Landlord shall have the right (but not the
obligation), at Tenant’s expense, to perform such work (the “D Bank Cab
Restoration Work”) as is necessary to restore the Modified D Bank Cabs to the
condition (and function) existing prior to the performance of the D Bank
Elevator Work (ordinary wear and tear and damage by fire or other casualty
excepted). The costs of the D Bank Cab Restoration Work shall be deemed
additional rent under the Lease, and shall be due to Landlord within thirty (30)
days after the presentation to Tenant of a reasonably detailed invoice therefor.
It is understood and agreed that Landlord shall also have the right (but not the
obligation), at Tenant’s expense, to perform the D Bank Cab Restoration Work
upon the expiration or sooner termination of the term of the Lease. Tenant’s
obligation to reimburse Landlord for the D Bank Cab Restoration Work (whenever
it is performed) shall survive the expiration or sooner termination of this
Lease.


3.    Brokerage.    


A.    Tenant represents and warrants that it neither consulted nor negotiated
with any broker or finder with regard to this Agreement. Tenant shall indemnify,
defend and save Landlord harmless from and against any claims for fees or
commissions from anyone with whom Tenant has dealt in connection with this
Agreement.


B.    Landlord represents and warrants that it neither consulted nor negotiated
with any broker or finder with regard to this Agreement. Landlord shall
indemnify, defend and save Tenant harmless from and against any claims for fees
or commissions from anyone with whom Landlord has dealt in connection with this
Agreement.


4.    Miscellaneous.    


A.    Except as hereinabove set forth, the Demised Premises shall continue to be
leased to Tenant pursuant to all of the terms, covenants and conditions of the
Lease.


B.    This Agreement shall not in any way bind Landlord until such time as it
has been executed by Landlord and Tenant, and a fully executed counterpart has
been delivered to Tenant.


C.    Except as herein modified, all of the terms, covenants and conditions of
the Lease are and shall remain in full force and effect and are hereby ratified
and confirmed.


D.    This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns.


E.    Tenant hereby represents that Landlord is in full compliance with all of
the terms, covenants and conditions of the Lease and is not in default beyond
any applicable grace period with respect to any of its respective obligations
under the Lease, and there exists no defense or counterclaim to the payment of
rent pursuant thereto.


F.    This Agreement may be executed in two or more counterparts, and all
counterparts so executed shall, for all purposes, constitute one agreement
binding on all of the parties hereto, notwithstanding that all parties shall not
have executed the same counterparts. Facsimile, digital and photocopy signatures
on this Agreement shall have the same force and effect as originals.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


LANDLORD:
ESRT EMPIRE STATE BUILDING, L.L.C., Landlord
By Empire State Building Parent, L.L.C., its sole member
By ESRT Empire State Building G-Parent, L.L.C.,
its sole member
By: Empire State Realty OP, L.P., as its sole     Member
By: Empire State Realty Trust, Inc., as its general     Partner




By: /s/ Thomas P. Durels________________    
Name: Thomas P. Durels
Title: Executive Vice President,
Director of Leasing and Operations




SHUTTERSTOCK, INC.




By: /s/ Laurie Harrison________________
Name: Laurie Harrison
Title: VP, General Counsel & Secretary







--------------------------------------------------------------------------------






EXHIBIT A


SPACE DIAGRAM OF 21ST FLOOR
SHOWING WORK SPACE AND ACCESS TO WORK SPACE
[esb3aexhibita.jpg]





--------------------------------------------------------------------------------






EXHIBIT B


BACK-UP FOR COST D BANK ELEVATOR WORK



